Case 6:10-cr-00137-JA-GJK Document 256 Filed 10/26/20 Page 1 of 3 PagelD 1284

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:10-cr-137-Orl-28GJK
ANTONIO JONES

 

ORDER

 

Defendant Antonio Jones’s Motion for Reduction in Sentence Pursaunt [sic] to 18
U.S.C. § 3582(c)(1)(A)(i), and the First Step Act (Doc. 245) is before the Court for
consideration. The Government filed a response opposing the requested relief.! (Doc.
250). Because Defendant failed to exhaust his administrative remedies following denial of
relief by the Warden, his motion must be denied.

Defendant pled guilty to conspiracy to possess with intent to distribute cocaine base
and two counts of using or carrying a firearm in furtherance of a drug trafficking offense.
(Doc. 75; 97). The mandatory minimum sentence for these offenses was 444 months

imprisonment, (Doc. 75), but a downward departure for substantial assistance resulted in

 

a 302-month sentence, imposed on August 10, 2011, (Docs. 96; 97). Defendant is now
thirty years old with a projected release date of December 13, 2032. (Doc. 250), He seeks
compassionate release on various grounds, including COVID-19 health concerns, a need
to care for his mother, and a change in the law that reduced the mandatory minimum

applied in his case.

 

1 Jones also filed a Reply (Doc. 255).

 

 
Case 6:10-cr-00137-JA-GJK Document 256 Filed 10/26/20 Page 2 of 3 PagelD 1285

 

 

 

However, the authority of a district court to modify a sentence is narrowly limited by
18 U.S.C. § 3582(c). United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010).
Under 18 U.S.C. § 3582(c)(1)(A), as amended by Section 603(b) of the First Step Act, the
Court may act “upon motion of the Director of the Bureau of Prisons, or upon motion of the
defendant after the defendant has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on defendant’s behalf or the lapse of 30
days from the receipt of such a request by the warden of the defendant's facility, whichever
is earlier.”

The Warden denied Defendant's compassionate release request within thirty days”
of receipt. (Doc. 245-3 at 2-3). Although the Warden’s denial notified Defendant that he
could appeal through the Administrative Remedy Program, there is no evidence that
Defendant appealed the Warden's denial, and thus Defendant has not exhausted his
administrative remedies. See United States v. Wojt, No. 8:18-cr-00417-T-02AEP, 2020
WL 3128867, at *1 (M.D. Fla. June 12, 2020) (“A warden’s denial does not constitute a

final administrative decision and as Defendant provides no evidence of an appeal,

Defendant has not exhausted his administrative remedies.”).

The Government takes the opposite position—that Defendant has exhausted his
administrative remedies because more than 30 days have passed since the Warden’s
receipt of Defendant's request. (Doc. 250 at 11). The Court must therefore consider
whether the exhaustion issue is waived. The Eleventh Circuit has not yet considered
whether the exhaustion of administrative remedies as set forth in 18 U.S.C.
§ 3582(c)(1)(A) may be waived. The district courts are split on the issue. Many have

concluded it cannot be waived, United States v. Smith, No. 8:17-cr-412-T-36AAS, 2020

 
“

 

 

Case 6:10-cr-00137-JA-GJK Document 256 Filed 10/26/20 Page 3 of 3 PagelD 1286

WL 2512883, at *4 (M.D. Fla. May 15, 2020) (collecting cases), while others have
concluded it can be waived, United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL
1849748, at **2 (S.D.N.Y. April 13, 2020) (collecting cases). This Court agrees that
exceptions cannot be read into statutory exhaustion requirements where Congress has
provided otherwise such as set forth in 18 U.S.C. § 3582(c). See, e.g., Ross v. Blake,
136 S. Ct. 1850 (2016). Thus, the Court concludes that the exhaustion of administrative

remedies in 18 U.S.C. § 3582(c) cannot be waived.

The failure to exhaust administrative remedies within the Bureau of Prisons is fatal
to a defendant's motion for compassionate release. United States v. Raia, 954 F.3d 594,
597 (3d Cir. 2020). Accordingly, Defendant’s Motion for Reduction in Sentence (Doc. 245)
is DENIED.

DONE and ORDERED in Orlando, Florid

 

— CC
J ANTOONTI
ited States District Judge

 

Copies furnished to:

United States Attorney

United States Probation Office
Antonio Jones

 
